Exhibit PRESS RELEASE FOR IMMEDIATE RELEASE NUMEREX REPORTS THIRD QUARTER 2 Company Surpasses 700,etwork Connections; Records a 31% Year over Year Increase in Recurring Network Service Revenues ATLANTA, November 6, 2008 - Numerex Corp. (NASDAQ: NMRX), aleading provider of full-service, highly secure machine-to-machine (M2M) network services and solutions, today announced financial results for the third quarter of 2008, reportingnet earnings of $77,000 compared to a net loss of $(217,000) for the comparable period of 2007. Basic and fully diluted earnings per share were $0.01 for the third quarter of 2008, which compares to basic and fully diluted losses per share of $(0.02) for the third quarter of 2007. Net earnings for the third quarter of 2008, excluding non-cash stock option compensation expense as well as amortization expense related to acquisitions (“non-GAAP” earnings), was $227,000 compared to a net loss of $(36,000) for the comparable quarter in 2007. All non-GAAP information is reconciled in the “Non-GAAP Condensed Consolidated Statement of Operations” table below. Key financial results for the third quarter and first nine months of 2008 compared to the third quarter and first nine months of 2007: Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues (millions) $ 19.0 $ 16.0 $ 56.9 $ 45.3 Net earnings (loss) (‘000) $ 77 $ (217 ) $ (323 ) $ (113 ) Net EPS $ 0.01 $ (0.02 ) $ (0.02 ) $ (0.01 ) Non-GAAP earnings (loss) (‘000) $ 227 $ (36 ) $ 186 $ 313 Non-GAAP EPS $ 0.02 $ (0.00 ) $ 0.01 $ 0.02 “We are pleased with the Company’s overall quarterly performance and to report strong M2M activity across our traditional and newly-opened markets,” said Stratton Nicolaides, Numerex chairperson and CEO. “We remain focused on business conducive to increasing our recurring service revenues and network connections while vigilantly controlling costs and strengthening our balance sheet. We continue to invest our resources – both human and capital – into initiatives that broaden our M2M deliverables. The acquisition of Ublip in October rounded out our service and software platforms, improving our market positioning as a single source provider of M2M solutions. Also, we were successful in reducing inventories and accounts receivable balances, significantly increasing our cash position during the quarter.” Highlights since the release of the Company’s second quarter results include: · Continued strong growth of M2M service revenues. Numerex added a net 85,000 new network connections during the quarter and well over 200,000 additional network connections since the beginning of this year. The Company ended the quarter with 702,000 connections, reflecting 70% growth in its base compared to the third quarter of last year. This achievement is all the more impressive given that the majority of the connections this time last year were riding on analog networks, which have now been substantially decommissioned. · Completed the acquisition of Ublip, an M2M software and solutions company. It is believed that simplifying the deployment process is important to promoting sustainable growth in the M2M industry. Typically, customers must identify the hardware, select wireless networks, build communications software as well as develop the front-end web application - a complex, resource intensive, and time consuming process. Management expects that the Company’s enhanced technology platforms and newly acquired expertise will “jumpstart” the application development process, effectively shortening the development cycle and easing a customer’s experience in launching an application. As a result of this acquisition, Numerex reinforced its offerings and enhanced its position as a single source provider for the M2M industry. · Expanded relationships with emergency response providers using Numerex’s satellite solutions and initiated testing for cargo tracking project. · Strengthened the Company’s balance sheet by increasing its cash position at the end of the quarter to $8.6 million compared to $6.2 million at June 30th earlier this year. This growth was not only due to our improved operating results, but was also accomplished through improved collections of Accounts Receivable and reduced Inventory balances. Net revenues in the third quarter of 2008 were $19.0 million compared to $16.0 million reported for same quarter last year, representing a 19% year-over-year growth and increased 9% sequentially from the $17.4 million posted in the second quarter of 2008.Core wireless M2M revenues, which represented 88% of total revenues during the third quarter, were $16.7 million compared to $14.8 million for the third quarter of 2007 and $15.7 million for the second quarter of 2008 which represent relative growth rates of 13% and 7% respectively. M2M service revenues grew 31% in the quarter to $6.5 million from $5.0 million reported in the third quarter of 2007. The Company ended the third quarter with 702,000 network connections, a 70% increase over third quarter of last year. For the first nine months of this year, M2M service revenues grew to $18.8 million, a 44% improvement over the same period last year. Overall, the Company posted a 25% growth rate in its M2M business for the first nine months of this year. This includes hardware sales that had minimal growth year over year in a quarterly comparison and grew 16% for the comparable year over year nine-month period. In the third quarter of 2008, the Company’s satellite division recorded higher revenues and improved performance progressively over the course of the year. However, the division still generated a pre-tax loss of over $300,000 for the quarter and over $1.8 million since the beginning of the year, half of which was recorded in the first quarter. A significant portion of this loss is attributable to legal fees associated with an action filed by the division’s former managers. Gross margins for the third quarter of 2008 were 35.2% percent compared to 33.5% for the comparable period in 2007. The year-over-year improvement in gross margins is due to two factors. The first is a change in the overall revenue mix. In the third quarter of 2007, wireless service revenues were 33% of total wireless revenues compared to 39% in the third quarter of 2008. This increase drives an overall margin improvement since service revenues have a significantly higher gross margin than those achieved through the sale of hardware. In addition, hardware margins improved in the third quarter of 2008 because of significantly fewer lower-margin hardware units sold during the quarter related to the analog-to-digital transition and an increase in higher-margin digital multimedia and satellite unit sales. Gross margins were 36% in the prior sequential quarter since service revenue was a slightly higher portion of total revenue. However, we believe that service revenues will represent a higher percentage of the revenue mix in the fourth quarter of 2008 resulting in margin improvement. Operating expenses were $6.1 million for the current quarter compared to $6.4 million for the second quarter of 2008 and $5.3 million incurred during the third quarter of 2007. Operating expenses decreased during the current quarter as a result of recently implemented cost control measures. Operating expenses increased year-over-year primarily due to additional legal fees and the consolidation of a full quarter of expenses associated with the acquisition of the satellite business. In accordance with Financial Accounting Standard No. 123 (R), the Company recorded non-cash stock option compensation costs of $280,000 in the third quarter of 2008 compared to $246,000 in the same quarter in 2007 and over $850,000 for the nine-month period ending September. The Company’s balance sheet improved during the quarter with increased cash balances partially due to strong collections with a consequent reduction in DSO (“Days Sales Outstanding”) and an improvement in inventory turns. As a result, the current ratio as of September 30, 2008 was 2.2 to 1, a further improvement from the prior sequential quarter of 2.1 to 1. Shareholder’s equity increased 5.1% to $49.2 million compared to $46.9 as of December 31, 2007. Mr.
